PER CURIAM.
This is an appeal under section 25a (3) of the Bankruptcy Act (Act July 1, 1898, c. 541, 30 Slat. 553 [Comp. St. 1916, § 9609]), taken March 6, 1916, from a judgment of the District Court rendered February 8, 1916, refusing to give the appellants priority over the trustee in respect to execution issued upon the judgment recovered by them against the bankrupt more than four months before the petition was filed. Matter of Loving, 224 U. S. 183, 32 Sup. Ct. 446, 56 L. Ed. 725. The court found that the appellants had allowed the execution issued on their judgment to become dormant.
The court below was without jurisdiction:
First. Because the appeal was not taken within ten days after the judgment was rendered as required by the act. In re Martin, 201 Fed. 31, 33, 119 C. C. A. 363; Conboy v. Bank, 203 U. S. 141, 27 Sup. Ct. 50, 51 L. Ed. 128.
Second. Because a claim of priority, the debt not being disputed, is not “a debt or claim” within the section. The judgment of the court *738neither allowed nor disallowed any sum, but only denied priority. Holden v. Stratton, 191 U. S. 115, 24 Sup. Ct. 45, 48 L. Ed. 116.
The appeal is dismissed:

<@=>For other eases see same topic & KEY-NUMBER in all Key-NumbereS Digests & Indexes